Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 9 and 15, newly added “but” in “have but two degrees of freedom” is unclear as to whether applicant means two degrees of freedom just for the in plane extension and retraction of the arms or it means for the in plane movement and vertical movement there is a combined two degrees of freedom, or perhaps something else entirely. For purpose of examination the examiner has treated the limitations as shown in the following rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Caveney (US 5,894,760) in view of Chrisos (US 4,952,299) and Aurora (US 5,697,753).
 	Re claims 1,6-8, Caveney teaches a robot assembly (generally 12) comprising:
a vertical motion assembly (generally 30) comprising: 
a column (generally 26) supported on a base (generally figure 2, column 2, lines 59-62);

a rotatable driving member (generally 60,62,66, figure 3) mounted to the column for rotation about a vertical axis parallel to the vertically extending rails;
a carriage (generally 52, figure 2) mounted for reciprocating travel along the pair of vertically extending rails and protected by a cage (generally 26,40,etc., figures 1-2), the carriage comprising a stage configured to support a motor (stack) (generally see figures 1A-6) thereon, and a linear bearing prismatic joint (generally see figures 1A-6) engageable with the column, the stage including a transmission mechanism (generally 60,62, see figures) engageable with the rotatable driving member to transfer rotary motion of the rotatable driving member to linear motion of the carriage;
at least one robot arm (generally 20) having an end effector mounting (generally 24 mounting) flange at a distal end; and
the motor (stack) (generally 80,96, see figures 1A-6, columns 3-4) disposed on the stage of the carriage, the motor being in operative communication with the robot arm to provide translation and rotation of the end effector mounting flange;

 	Caveney does not appear to detail a braking mechanism but Chrisos teaches a braking mechanism (generally 105, column 7 lines 51-56) operative to retain the carriage in a vertical location in response to a power failure. Aurora teaches adjustable magnetic brake pad (generally 158, figure 7, electromagnetic bias magnets 91 on column 38 figure 6) in order to control relative movement. Caveney teaches alternate modifications are envisioned (bottom column 4, top of column 5).
 	It would have been obvious to one of ordinary skill in the art to have tried modifying Caveney in view of Chrisos and Aurora as claimed in order to have a safety brake system in order to protect the device from damage and unintentional movement during a loss of power.
 	Re claim 2, Caveney teaches the rotatable driving member comprises a rotatable lead screw (generally 60), and the transmission mechanism comprises a nut (generally 62) fixed to the stage and disposed in rotatable engagement with the lead screw.
 	Re claim 3, Caveney teaches (generally figures) the motor is a motor stack and the stage includes a motor stack mounting bracket (any support 
 	Re claims 4,5, Caveney teaches (generally figures) the motor stack mounting bracket but does not state if it is formed separately from the stage or if the motor stack mounting bracket and the stage are formed as a unitary, single piece member. It would have been obvious to one of ordinary skill in the art to have made it separate or unitary in order to allow the best choice for maintenance and manufacturing needs of various situations.

Claims 9-20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Brooks Automation (WO 00/40379; US 6,485,250 used for easier reference) in view of Abbe (US 4,897,015) (or vis-versa).
 	Re claims 9,15, Brooks Automation (Brooks from hereon) teaches a substrate processing apparatus and its inherent method of use comprising: 
a frame (generally 32); 
a first arm (generally 66) connected to the frame, the first arm being a three link arm (generally 72,74,38; figure 2) configured to extend and retract along a first radial axis and having an upper arm (generally 72), a forearm generally 74) and an end effector (generally 38); a second arm (generally 
 	Brooks does not discuss the drive section having but two degrees of freedom as claimed. However, Abbe teaches a three link arm (generally 16,14,12) having less degrees of freedom (figures 1,2,5) where there can be the option for just one, two or three motors (generally 20,66,68) as desired to just drive the extension-retraction of the arm (arms in the combo rejection following), or to add more abilities in movement. Abbe offers the 
 	Re claims 10,16, Brooks teaches (generally figure 3) the coaxial drive spindle is located substantially coincident with the common axis of rotation.
 	Re claims 11,17, Brooks teaches (column 3, line 46; column 5, lines 31-33; figures 2,3) capability of the extension and retraction of the first and second arms is a reciprocal extension and retraction so that as one of the first and second arms extends the other one of the first and second arms retracts.
 	Re claims 12, 18, Brooks teaches (column 3, line 46; column 5, lines 31-33; figures 2,3) teaches each of the end effectors is mounted to a respective arm such that there is the capability of an angle between the end effectors substantially matches an angle between radially adjacent substrate holding stations accessible by each arm.

 	Re claims 14, 20, Brooks teaches (see figures 2-3C) the upper arm of each of the first and second arms is connected to the drive section at the common axis of rotation, the forearm of each of the first and second arms is connected to a respective upper arm at an elbow axis and the end effector of each of the first and second arms is connected to a respective forearm at a wrist axis.

Alternate Claim Interpretations Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Brooks Automation (WO 00/40379; US 6,485,250 used for easier reference) in view of Abbe (US 4,897,015) (or vis-versa).
 	Re claims 9-20, it is believed the claims are already met by the above 102 rejections over Brooks. To forestall potential arguments of claim 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Genov (US 5,007,784) teaches use of just one motor to extend and retract a three link arm and additional motors can be used to add more versatility.
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive.

Applicant argues that Aurora isn’t using a leadscrew or the same controls, but Aurora as a secondary reference is not used for that but rather for the general magnetic brake pad idea as already noted. Furthermore, the level of ordinary technical skill in this art is more than enough such that one of ordinary skill one understand how to combine the references as well as the limited small number of possibilities in actuating the magnets to engage/disengage the braking.
Applicant generally argues that while Caveney states modifications can be made, this does not include those made in the rejections above. As already shown, the combination of references teaches all claim limitations and one of ordinary skill in the art would understand how to do so and would be motivated to do so. Also as already noted there is ambiguity in the claim language and minor differences in interpretation of the limitations and references would still be envisioned by references used in the rejections discussed above.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652